Citation Nr: 0528955	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-04 083	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
osteoporosis of the humerus and postoperative residuals of a 
dislocation of the left shoulder.  

2.  Entitlement to a rating higher than 20 percent for 
limitation of motion of the left shoulder.  

3.  Entitlement to a rating higher than 10 percent for a 
surgical scar on the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from September 1952 to September 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The Board Remanded this case to the RO in July 2004 for 
further evidentiary and procedural development.  That 
development having been completed, the case is now before the 
Board for final appellate consideration.  

The Board notes comments provided by a private physician in 
March 2005, to the effect that the veteran has cervical 
spondylosis and cervical contractures that are related to his 
service-connected left shoulder disability, and that he is 
unemployable due to his neck, left shoulder, and left upper 
extremity disabilities.  To the extent this examiner's 
comments might raise claims that have not yet been 
adjudicated, they are referred to the RO for appropriate 
development and consideration.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) (VA must review all issues that are 
reasonably raised from a liberal reading of documents, 
hearing testimony, etc.)

FINDINGS OF FACT

1.  The medical evidence shows the veteran does not have 
recurrent dislocation or instability of his left (minor) 
shoulder, but he guards the movement of this shoulder.

2.  The medical evidence shows that motion of the veteran's 
left shoulder is limited to not less than 50 degrees, 
including due to pain.  There is slight weakness of the 
shoulder, but no flare-ups or other limitation.  

3.  The medical evidence shows the surgical scar on the 
veteran's left shoulder is superficial and well-healed, but 
tender to palpation.  Its overall area does not exceed 1 
square inch.  

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for osteoporosis of the humerus and postoperative 
residuals of a dislocation of the left shoulder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5202 (2005).  

2.  The criteria are not met for a rating higher than 20 
percent for limitation of motion of the left shoulder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5201 
(2005).  

3.  The criteria are not met for a rating higher than 10 
percent for a surgical scar on the left shoulder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.118, Code 7804 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2001 
statement of the case, the various supplemental statements of 
the case, and the July 2004 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he has been advised to submit any 
pertinent evidence in his possession.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005).  Finally, the Board notes that 
records of VA treatment through August 2005 have been 
obtained, and the veteran has been afforded several VA 
compensation examinations for medical opinions concerning the 
severity of his service-connected disabilities at issue.  He 
has not identified any additional evidence not already on 
file that is obtainable.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Therefore, the Board finds that the 
duty to assist also has been met.  

In Pelegrini II, the Court held that 38 U.S.C.A. § 5103(a) 
requires VA to provide VCAA notice before any initial 
unfavorable agency of original jurisdiction decision.  In the 
present case, the RO initially considered the claims on 
appeal prior to notifying the veteran of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  No matter, 
though.  In Pelegrini II, the Court went on to point out 
that, in these situations - where the VCAA notice did not 
precede the initial adjudication of the claim, VA need only 
ensure the veteran receives or since has received VCAA 
content-complying notice such that he is not prejudiced.  
And records show that since that initial decision in 
question, the RO provided notice to the veteran of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain, as has already been discussed above.  
Finally, his claim was reconsidered in August 2005, following 
the Board's July 2004 remand - which, in part, was to ensure 
compliance with the VCAA.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
See, too, § 4.59.



Residuals of dislocation

Other impairment of the humerus, with flail shoulder, is to 
be rated 80 percent disabling for the major arm and 
70 percent disabling for the minor arm.  For nonunion of the 
humerus (false flail joint), a 60 percent evaluation is 
appropriate for the major extremity, with a 50 percent rating 
for the minor arm.  Fibrous union of the humerus warrants a 
50 percent rating for the major arm and a 40 percent 
evaluation for the minor arm.  A 30 percent evaluation is for 
assignment for recurrent dislocation of the scapulohumeral 
joint of the major extremity with frequent episodes and 
guarding of all arm movements, with a 20 percent rating for 
the minor arm; with infrequent episodes and guarding of 
movement only at shoulder level, a 20 percent evaluation is 
appropriate for either arm.  Malunion of the humerus, with 
marked deformity, warrants a 30 percent rating for the major 
arm and a 20 percent evaluation for the minor extremity; a 
20 percent rating is for assignment for malunion, with 
moderate deformity of either extremity.  38 C.F.R. § 4.71a, 
Code 5202.  

The record shows the veteran is right handed.  Therefore, the 
service-connected disability involves his minor shoulder.  A 
20 percent rating is currently in effect for the left 
shoulder disability on the basis of residuals of dislocation.  

No VA or private examiner since February 2000 has reported 
clinical findings reflective of recurrent dislocation of the 
veteran's left shoulder.  A VA examiner in April 2005 noted 
the veteran's complaint of significant instability in the 
shoulder.  However, a private orthopedic examiner in March 
2005 stated that shoulder x-rays at that time showed no 
evidence of instability of the acromioclavicular joint.  
The April 2005 VA examiner specifically reported there were 
no recurrent dislocations of the left shoulder.  Further, no 
examiner has reported the presence of significant deformity 
of the left shoulder joint.  However, both the March 2005 
private examiner and the April 2005 VA examiner noted 
guarding of movement of the left shoulder.  



Accordingly, the Board finds that all of the medical evidence 
accumulated since February 2000 reflects clinical findings 
indicative of impairment of the left shoulder warranting no 
more than the currently assigned 20 percent rating.  There is 
no medical evidence of a greater degree of impairment.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  In 
this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  See, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no indication 
he has been hospitalized for treatment of his left shoulder 
disability for many years, much less frequently.  Neither 
does the record suggest his left shoulder disability, by 
itself, causes marked interference with his employment - 
meaning above and beyond that contemplated by his current 
ratings (bearing in mind he has separate ratings for his left 
shoulder disability, for the separate manifestations of it).  
See, e.g., Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(discussing situations, as here, where it is permissible to 
assign separate ratings as to not violate VA's 
anti-pyramiding regulation - 38 C.F.R. § 4.14).  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer due 
solely to the left shoulder disability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Therefore, the Board concludes that an increased rating for 
the left shoulder disability on the basis of recurrent 
dislocation is not warranted.  

Limitation of motion 

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

VA examination reports dated from February 2000 through April 
2005 record varying degrees of limitation of motion of the 
veteran's left shoulder.  But the April 2005 report shows 
that flexion was limited at 60 degrees and abduction was 
limited at 50 degrees, both values representing the greatest 
limitation of motion noted in the record.  Moreover, the 
report of a private physician in March 2005 notes that 
elevation of the left shoulder was possible to 110 degrees, 
the greatest degree of motion noted by any examiner in recent 
years.  As set forth above, a 30 percent rating under Code 
5201 requires limitation to 25 degrees from the side.  The 
clinical findings reflect limitation between shoulder level 
and midway between side and shoulder level, clearly well 
within the range for a 20 percent rating.  Painful motion is 
considered in those ratings, inasmuch as several examiners 
have indicated that it was pain that limited motion at the 
recorded levels.  

Several examiners have noted weakness of the muscles of the 
left shoulder, as well as atrophy of some of the muscles.  
However, the February 2000 VA examiner recorded 4/5 strength 
of the left rotator cuff and the March 2005 private physician 
indicated that the weakness was only slight.  The April 2005 
VA examiner indicated that the effects of repetitive motion 
could not be assessed because of the veteran's pain 
complaints.  Significantly, though, the Board notes that VA 
treatment records indicate he was pursuing a vigorous 
exercise program, including lifting weights.  


Accordingly, the Board finds that the evidence does not show 
that weakness or the other factors of 38 C.F.R. § 4.45 
produce significant impairment in the left shoulder, as might 
warrant a higher rating on that basis.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board believes that the regular schedular standards 
applied in the current case on this basis also adequately 
describe and provide for the veteran's disability level.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take his case outside the norm so as 
to warrant referral to VA's Compensation and Pension Service 
for consideration of an extraschedular rating.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96; 38 C.F.R. § 3.321(b)(1).  

Scar

In August 2002, VA revised the criteria for evaluating skin 
disorders - including residual scars.  Generally, where a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply.  But VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003), pointing out that the United States Court of 
Appeals for the Federal Circuit - in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  See, too, VAOPGCPREC 3-2000; VAOPGCPREC 7-
2000.  The Board is bound by those rulings.  38 U.S.C.A. 
§ 7104(c).



The criteria in effect prior to August 2002 provided that 
superficial scars that are poorly nourished, with repeated 
ulceration, and superficial scars that are tender and painful 
on objective demonstration warrant a 10 percent evaluation.  
Other scars are rated on the degree of limitation of function 
of the affected part.  38 C.F.R. § 4.118, Codes 7803, 7804, 
7805.  

Effective in August 2002, the criteria provided that, under 
Diagnostic Code 7801, scars, other than on the head, face, or 
neck, that are deep or that cause limitation of motion 
warrant a 10 percent evaluation for an area or areas that 
exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

A 10 percent rating is currently in effect for the residual 
scar following the veteran's left shoulder surgery.  

The February 2000 VA examiner described the left shoulder 
scar as curvilinear over the anterior left shoulder, 
approximately 13cm in length and 0.3cm in width.  Both that 
examiner and the April 2005 VA examiner noted the scar was 
well healed, but moderately tender.  The February 2000 
examiner also indicated the scar was interfering with range 
of motion of the shoulder, although the examiner did not 
quantify such interference.  

To the extent the scar may interfere with range of motion of 
the left shoulder, that impairment is already considered in 
the rating based on limitation of motion.  As already alluded 
to, separate ratings based on the same manifestations is 
precluded.  38 C.F.R. § 4.14 (2005).  

The size of the scar is far less than required for a 
compensable evaluation on that basis under the provisions of 
the revised Code 7801.  

All of the medical evidence clearly indicates the shoulder 
scar is well healed, such that a compensable rating is not 
warranted under the provisions of either the old or the 
revised Code 7803.  

Code 7804 - both the old and the revised versions - 
provides for a 10 percent rating and no more for a 
superficial scar that is tender and painful on examination.  
No examiner has reported any symptoms or clinical findings 
regarding the left shoulder scar other than tenderness or 
pain on examination.  Accordingly, the Board finds that the 
medical evidence demonstrates that an evaluation greater than 
the currently assigned 10 percent rating is not warranted.  



The Board believes the regular schedular standards applied in 
the current case adequately describe and provide for the 
veteran's disability level.  There is no indication he 
recently has been hospitalized for treatment of his left 
shoulder scar, much less frequently.  Neither does the record 
reflect marked interference with employment due to the scar.  
He has submitted no evidence of excessive time off from work 
due to the scar or of concessions made by his employer 
because of the scar.  There simply is no evidence of any 
unusual or exceptional circumstances that would take his case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
See also Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96 (Aug. 16, 1996).

As mentioned, in determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or about evenly balanced for and against, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  So the provisions of § 5107(b) are not applicable.




ORDER

An increased rating for osteoporosis of the humerus and 
postoperative residuals of a dislocation of the left 
shoulder, currently evaluated 20 percent disabling, is 
denied.  

An increased rating for limitation of motion of the left 
shoulder, currently evaluated 20 percent disabling, is 
denied.  

An increased rating for a surgical scar on the left shoulder, 
currently evaluated 10 percent disabling, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


